284 S.W.3d 774 (2009)
STATE of Missouri, Respondent,
v.
Aaron W. DORSEY, Appellant.
No. WD 69304.
Missouri Court of Appeals, Western District.
June 9, 2009.
Ellen H. Flottman, Columbia, MO, for appellant.
Shaun J. Mackelprang, James B. Farnsworth, Jefferson City, MO, for respondent
Before DIVISION THREE: HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS and LISA WHITE HARDWICK, Judges.

ORDER
PER CURIAM.
Aaron Dorsey appeals the circuit court's judgment following a jury trial of his convictions on two counts of the class B felony of assault in the first degree in violation of § 565.050[1] and two counts of armed criminal action in violation of § 571.015. On appeal, he presents one point claiming that the circuit court erred in overruling his objection to the prosecutor's closing argument. Affirmed. Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo, 2000, unless otherwise indicated.